DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made of applicant’s claim for priority as a continuation of Application No. 15/195,259 filed on 2016-06-28, which claims priority to Application No. 13/790,028 filed on 2013-03-08, which in turn claims priority to U.S. Provisional Application Nos. 61/618,677 and 61/618,685, both filed on 2012-03-31.


Information Disclosure Statement
	Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.


Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13, and 15 of U.S. Patent No. 11,032,146 B2. Although the claims at issue are not identical, they are not patentably distinct from each other a (see the table below for comparison of the two claims, where bolded text refers to matching claim language and italicized and underlined text refers to out-of-order similar claim language).
(Note that only claims 2-9 are shown below; however, claims 10-17 recite substantially similar claims as claims 2-9 and claims 18-21 recite substantially similar claims as claims 2-5. Claims 10-17 and 18-21 are thus rejected on the ground of nonstatutory double patenting for the same reasons as claims 2-9 shown below
Additionally, Claims 13 and 15 of U.S. Patent No. 11,032,146 recites substantially similar claims as Claim 1, and thus Claims 13 and 15 do not appear in the table below)

Claims 2-21 of the present application (17/217,962)
Claims 1-7, 13 and 15 of U.S. Patent No. 11,032,146 B2
2. A method for migrating a non-virtualized computing device to a virtual machine, the method comprising:















obtaining configuration data of a non-virtualized computing device, wherein the configuration data is obtained from a non-production copy of a configuration of the non-virtualized computing device;



analyzing usage trends of the non-virtualized computing device;
instructing a cloud service provider to a create a virtual machine based on the obtained configuration data of the non-virtualized computing device, wherein the instructions comprise instructions to automatically alter a configuration of the virtual machine based on the analyzed usage trends of the non-virtualized computing device; and


instructing the virtual machine to restore, from non-production storage media, a non-production copy of data and metadata previously obtained from the non-virtualized computing device.
3. The method of claim 2, further comprising:
updating a mapping of a logical network address to route client computing devices from the non-virtualized computing device to the virtual machine.
1. A method implemented by one or more processors having computer-executable instructions stored on one or more non-transitory computer readable media, comprising:
identifying a non-production copy of data and metadata obtained from a non-virtualized computing device, wherein:
the non-production copy is stored on non-production storage media separate from the non-virtualized computing device and separate from a destination virtual machine, and
the non-production copy of data is stored in a non-native format different from a native application format used to store a production copy of data;
determining a configuration of the non-virtualized computing device to obtain configuration data for the non-virtualized computing device, wherein the configuration of the non-virtualized computing device is determined from a non-production copy of the configuration of the non-virtualized computing device;
analyzing usage trends of the non-virtualized computing device;
instructing a cloud service provider to create the destination virtual machine based on the configuration data of the non-virtualized computing device, wherein the instructions to create the destination virtual machine include instructions to automatically alter a configuration of the destination virtual machine based on the analyzed usage trends of the non-virtualized computing device;
instructing the destination virtual machine to restore from the non-production storage media the non-production copy of data and metadata obtained from the non-virtualized computing device; and

updating a mapping of a logical network address to route client computing devices from the non-virtualized computing device to the destination virtual machine.
4. The method of claim 3, wherein:
the non-virtualized computing device is decommissionable after updating the mapping of the logical network address; and
the non-virtualized computing device is inoperable after having been decommissioned.
4. The method of claim 1, wherein:
the non-virtualized computing device is decommissionable after updating the mapping of the logical network address; and
the non-virtualized computing device is inoperable after having been decommissioned.
5. The method of claim 2, wherein the method is initiated in response to determining that the non-virtualized computing device has lost some of its data redundancy protection or a disk drive, or the non-virtualized computing device has been infected by a virus.
2. The method of claim 1, wherein the method is initiated in response to determining that the non-virtualized computing device has lost some of its data redundancy protection or a disk drive, or the non-virtualized computing device has been infected by a virus.
6. The method of claim 2, wherein the method is initiated in response to determining that the non-virtualized computing device has experienced an increase in frequency of errors or in response to determining that the non-virtualized computing device has presented symptoms indicative of system instability.
3. The method of claim 1, wherein the method is initiated in response to determining that the non-virtualized computing device has experienced an increase in frequency of errors or in response to determining that the non-virtualized computing device has presented symptoms indicative of system instability.
7. The method of claim 2, wherein the virtual machine is created by repurposing an existing virtual machine; and
the method further comprises:
using a snapshot to revert the virtual machine to an earlier point in time, wherein the virtual machine has a physical compatibility mode raw device mapped logical unit number (PRDM-mapped LUN).
5. The method of claim 1, wherein the destination virtual machine is created by repurposing an existing virtual machine; and
the method further comprises:
using a snapshot to revert the destination virtual machine to an earlier point in time, wherein the destination virtual machine has a physical compatibility mode raw device mapped logical unit number (PRDM-mapped LUN).
8. The method of claim 2, further comprising performing information management operations on data of the virtual machine.
6. The method of claim 1, further comprising performing information management operations on data of the destination virtual machine.
9. The method of claim 2, further comprising:
adjusting a configuration of the virtual machine to match the configuration of the non-virtualized computing device using, at least in part, one-touch recovery techniques.
7. The method of claim 1, further comprising:
adjusting the configuration of the destination virtual machine to match the determined configuration of the non-virtualized computing device using, at least in part, one-touch recovery techniques.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 5-6, 10, 13-14, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keagy et al. (“Keagy”) (US 8,219,653 B1), in view of Diab et al. (“Diab”) (US 2011/0023114 A1).
	Regarding claim 2: Keagy teaches A method for migrating a non-virtualized computing device to a virtual machine, the method comprising:
	obtaining configuration data of a non-virtualized computing device, wherein the configuration data is obtained from a non-production copy of a configuration of the non- virtualized computing device (Keagy, [19:40-67]-[20:1-4], where the system extracts (i.e., “obtains”) and analyzes the source system configuration from the source platform. The system analyzes the extracted source system configuration in order to determine attributes that are relevant to adapting the source system configuration to be operable on the destination platform. See Keagy, [15:61-67]-[16:1-7], where the source platform may include physical computer systems (i.e., “non-virtualized computing devices”).
See Keagy, [13:52-63], where the system retrieves system configuration images from an image store database and modifies the retrieved image according to user specifications. The user specification may be based on a user’s extracted system configuration, which may be stored in data storage (item 450) (i.e., “non-production copy of metadata”) (see Keagy, [29:29-36]). The system identifies the configuration information associated with a user’s authentication/authorization);
	analyzing usage trends of the non-virtualized computing device (Keagy, [14:61-67]-[15:1-41] and [FIG. 6], where the image store database stores unmodified parameters of the unmodified images (including images of physical computer systems, i.e., “non-virtualized computing device”; see Keagy, [15:61-67]-[16:1-7]). Various performance metrics such as (1) the number of times users have added a particular image to their virtual machine configurations, and (2) the number of unique users having added a particular image to their virtual machine configurations (i.e., both corresponding to “usage trends”), are provided for each of the images are provided to the user for selecting between images (Keagy, [15:42-50]) in order for the user to decide which configuration best suits the user’s needs (i.e., “analyzing usage trends”)); [and]
instructing a cloud service provider to a create a virtual machine based on the obtained configuration data of the non-virtualized computing device, wherein the instructions comprise instructions to automatically alter a configuration of the virtual machine based on the analyzed usage trends of the non-virtualized computing device (Keagy, [5:52-67] and [18:59-67]-[19:1-2], where a system configuration operating directly on a first computer system (i.e., “source physical computing device”) is adapted to operate as a virtual machine on a second computer system. The adaptation engine adapts a received system configuration into an adapted configuration, which may be run as a second virtual machine configuration.
See Keagy, [17:5-7], where the grid of hardware nodes 735 represent a cloud of computing resources shareable by multiple users; see also Keagy, [40:27-29], where a user may migrate his system configuration from one service provider’s hosting system into a competing service provider’s hosting system; thus, the source/destination systems comprise of a “cloud service provider” for creating the destination virtual machine.
See Keagy, [FIGs. 4 and 7], [13:52-67]-[14:1-3], [16:1-7] and [29:29-36], with regards to the non-production copy of data and metadata associated with the source computing system (i.e., “non-virtualized computing device”) stored on non-production storage media.
See Keagy, [13:52-63], where system configurations are optimized and customized based on received adapted system configurations. The retrieved images are modified according to user specifications (i.e., “alter a configuration of the virtual machine based on the analyzed usage trends”)) … .
Although Keagy discloses the user performing the steps of (1) identifying a usage trend of various configuration files for modifying the destination virtual machine, and (2) instructing the cloud service provider, whereas the claimed invention has this process automated by a computer, the claimed invention does not distinguish over the prior art. Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Keagy does not appear to explicitly teach instructing the virtual machine to restore, from non-production storage media, a non-production copy of data and metadata previously obtained from the non-virtualized computing device.
Diab teaches instructing the virtual machine to restore, from non-production storage media, a non-production copy of data and metadata previously obtained from the non-virtualized computing device (Diab, [0049], where a new virtual machine instance (item 306’) may be initialized with stored or backed-up state information from the original virtual machine (item 306). New virtual machine instance 306’ may then resume operations of the original virtual machine 306 from a restore point. See Keagy, [FIGs. 4 and 7], [13:52-67]-[14:1-3], [16:1-7], and [29:29-36] with regards to the non-production copy of data and metadata associated with the source computing system (i.e., “non-virtualized computing device”) stored on non-production storage media).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Keagy and Diab. One of ordinary skill in the art would have recognized that Keagy’s images would be applicable to system configuration restoration as disclosed by Diab, since the images stored in Keagy’s non-production storage systems are point-in-time copies/snapshots of a source system configuration. One of ordinary skill in the art would have recognized that images storing system configurations have a wide range of uses, including migration, restoration, and/or running multiple virtual instances of the same system configuration (e.g., for simulation or testing purposes).
Therefore, one of ordinary skill in the art would have been suggested to have modified Diab’s disclosure of using Keagy’s non-production images for restoring a machine instance. The two in combination do not produce a new or different function/result beyond what was expected—namely, the configuration of a source computing machine on a second destination machine would have been performed the same regardless of the circumstances requiring copying the image of a system configuration to a second machine.
Therefore, one of ordinary skill in the art would have been suggested to have combined Keagy and Diab with the motivation of restoring the system to a clean, stable image where at least some of the older data has been maintained (e.g., instead of losing all data by starting completely over from scratch).

	Regarding claim 5: Keagy as modified teaches The method of claim 2, wherein the method is initiated in response to determining that the non-virtualized computing device has lost some of its data redundancy protection or a disk drive, or the non-virtualized computing device has been infected by a virus (Diab, [0049], where when the system detects abnormal traffic patterns and determines such patterns to be the result of a malicious activity such as a virus or hacker, a new virtual machine instance (item 306’) may be initialized with stored or backed-up state information from the original VM (item 306). New virtual machine instance 306’ may then resume operations of the original virtual machine 306 from a restore point. See Keagy, [15:61-67]-[16:1-7] with regards to migrating from a non-virtualized computing device to a destination virtual machine). 

	Regarding claim 6: Keagy as modified teaches The method of claim 2, wherein the method is initiated in response to determining that the non-virtualized computing device has experienced an increase in frequency of errors or in response to determining that the non-virtualized computing device has presented symptoms indicative of system instability (Diab, [0041-0042] and [0048], where the system may migrate a portion or all of a virtual machine’s functions to another instance of a virtual machine when the system detects abnormal traffic patterns as a result of non-malicious activity, e.g., congestion/overloading in the portion of the network in which resources reside, hardware failure, frozen or corrupted software, failure of one or more physical or virtual ports failure, power loss to a portion of the network, etc. (i.e., “system instability”). See Keagy, [15:61-67]-[16:1-7] with regards to migrating from a non-virtualized computing device to a destination virtual machine). 

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Keagy teaches A system for migrating a non-virtualized computing device to a virtual machine, the system comprising: one or more non-transitory, computer-readable media having computer-executable instructions stored thereon; and one or more processors that, having executed the computer-executable instructions, configure the system to perform a plurality of operations comprising [the claimed steps] (Keagy, [30:34-39] and [41:28-37], where the system performs the disclosed system configuration steps which are stored on a non-volatile computer readable medium (i.e., “memory”) as a set of instructions that are executable by a processor of a computer system).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Keagy teaches A non-transitory, computer readable medium having computer-executable instructions stored thereon that, when executed by one or more processors, cause a system to perform a plurality of operations comprising [the claimed steps] (Keagy, [30:34-39] and [41:28-37], where the system performs the disclosed system configuration steps which are stored on a non-volatile computer readable medium (i.e., “memory”) as a set of instructions that are executable by a processor of a computer system).

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claims 3-4, 11-12, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keagy et al. (“Keagy”) (US 8,219,653 B1), in view of Diab et al. (“Diab”) (US 2011/0023114 A1), in further view of Zhou et al. (“Zhou”) (US 2010/0287548 A1).
	Regarding claim 3: Keagy as modified teaches The method of claim 2, but does not appear to explicitly teach further comprising: updating a mapping of a logical network address to route client computing devices from the non-virtualized computing device to the virtual machine.
Zhou teaches updating a mapping of a logical network address to route client computing devices from the non-virtualized computing device to the virtual machine (Zhou, [0039], where a virtual machine (VM) is copied from a source to a destination host while the source VM is running. The source VM is stunned, and control is transferred from the source to the destination. At this point, the virtual router (VR) stops advertising the VM subnet 10.0.0.0/30 and VR2 starts advertising the same VM subnet at the destination, triggering a series of updates in the physical network.
See in particular, Zhou, [0040] (where after the VM migrates, the value for the routing table that had the entries (192.169/16, R2, 9) and (10.0.0.0/30, 192.168.0.100 (VR1), 3), the value for 10.0.0.0/30 is updated in R1’s routing table as (10.0.0.0/30, R2, 12) to reflect the route to the network associated with the VM is now through router R2. Similarly, an entry in the routing table of R2 is made to change from (10.0.0.0/30, R1, 12) to (10.0.0.0/30, 192.169.1.100 (VR2), 2)).
As seen in Zhou, [0041], migrating the VM causes a move of the address of the network associated with the VM (10.0.0.0/30), resulting in updates to the routing tables. The VM can be found in the new location after the move.
See Keagy, [15:61-67]-[16:1-7] with regards to migrating from a non-virtualized computing device to a destination virtual machine).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Keagy as modiifed and Zhou. Zhou discloses in [0041] that migrating a virtual machine causes a move of the address of the network associated with the VM. Diab discloses migrating/restoring a virtual machine, and having packets re-routed to the second destination virtual machine. Thus, Diab’s disclosure of having the system route requests to the proper virtual machine after migrating/restoration, implies updating the logical network address (as disclosed by Zhou).
Therefore, one of ordinary skill in the art would have combined the teachings of Keagy as modified and Zhou (hereinafter “Keagy as modified”) with the motivation of properly routing URL requests from customers to the appropriate deployment environments hosting the requested applications, otherwise data packets intended for the migrating VM would be dropped because the packets would arrive at the original location but the VM is no longer there (Zhou, [0042]).

	Regarding claim 4: Keagy as modified teaches The method of claim 3, wherein:
	the non-virtualized computing device is decommissionable after updating the mapping of the logical network address; and the non-virtualized computing device is inoperable after having been decommissioned (Diab, [0048], where a virtual machine (VM) (item 306) is migrated to a different portion of the network. A second VM instance (item 306’) takes over at least a portion of the functions of the VM 306 and resumes communication of the traffic where the VM 306 left off (i.e., “updating the mapping”). See also Diab, [0023], where the networking subsystem determines the right address in order to select the right target VM and transfer the received packets to an RX queue corresponding to the VM with the appropriate address, e.g., a VLAN address (i.e., “logical network address”). See Diab, [0048], where the VM 306 may be torn down (i.e., “decommissionable after migration is complete”), and the resources 308 corresponding to the VM 306 may be available for other purposes (i.e., “is inoperable after having been decommissioned”, since the resources are no longer there/being used for that VM).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Keagy as modified and Diab with the motivation of freeing up resources for other processes without having to incur the expenses associated with maintaining legacy or unneeded systems.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 20: Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keagy et al. (“Keagy”) (US 8,219,653 B1), in view of Diab et al. (“Diab”) (US 2011/0023114 A1), in further view of Colbert et al. (“Colbert”) (US 2009/0037680 A1).
	Regarding claim 7: Keagy as modified teaches The method of claim 2, wherein the virtual machine is created by repurposing an existing virtual machine; and the method further comprises:
	using a snapshot to revert the virtual machine to an earlier point in time (Diab, [0049], where when the system detects abnormal traffic patterns and determines such patterns to be the result of a malicious activity such as a virus or hacker, another virtual machine instance (item 306’) may be initialized with stored or backed-up state information from the original VM (item 306) (i.e., “repurposing an existing virtual machine”). (Note that the new VM instance 306’ may then resume operations of the original virtual machine 306 from a restore point (i.e., “snapshot”), which returns a computer to an earlier functional state, as evidenced by Techopedia’s article on “Restore point”) … .
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Keagy as modified and Diab with the motivation of reducing the time needed to provision a new machine for the user (since instant-deploy VMs and pre-built VMs take anywhere from a few seconds to a few minutes compared to custom-built VMs, which can possibly take hours).
Keagy as modified does not appear to explicitly teach wherein the virtual machine has a physical compatibility mode raw device mapped logical unit number (PRDM-mapped LUN).
Colbert teaches wherein the virtual machine has a physical compatibility mode raw device mapped logical unit number (PRDM-mapped LUN) (Colbert, [0020], where the virtual machine (VM) disk is represented using a raw device mapping (RDM), which represent the virtual disk by mapping it to a physical partition of the VM disk that is accessible to the virtualization software. Each block of the virtual disk is mapped to a block on that physical partition of the VM disk. Reads or writes to a sector on the virtual disk come from the corresponding sector of the RDM of the VM disk. Note that the VM disk is an embodiment of a virtual disk that is managed by a virtualization layer of a virtualized computer system (Colbert, [0018]). See Colbert, [0028], where a child VM disk for a destination virtual machine (see Colbert, [0049-0051]) can be represented as an RDM).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Keagy as modified and Colbert with the motivation of enabling disk access in a virtual machine, or more particularly, providing access to most hardware functions of the storage system that is mapped.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keagy et al. (“Keagy”) (US 8,219,653 B1), in view of Diab et al. (“Diab”) (US 2011/0023114 A1), in further view of Cabrera et al. (“Cabrera”) (US 6,820,214 B1).
	Regarding claim 8: Keagy as modified teaches The method of claim 2, but does not appear to explicitly teach further comprising performing information management operations on data of the virtual machine.
	Cabrera teaches performing information management operations on data of the virtual machine (Cabrera, [5:16-31], where a backup component determines and stores state information of a system. See Keagy above with regards to a destination virtual machine).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Keagy/Diab/Zhou/Cabrera with the motivation of automating the process of reconstructing a system’s state (since backing up system information involves the use of many disjoint and separate programs and operations, whenever a failure makes a system non-bootable, the process to reconstruct the system’s previous state may be error prone and lengthy) (see Cabrera, [Background Section]).

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.


Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keagy et al. (“Keagy”) (US 8,219,653 B1), in view of Diab et al. (“Diab”) (US 2011/0023114 A1), in further view of Khandekar et al. (“Khandekar”) (US 2009/0282404 A1).
	Regarding claim 9: Keagy as modified teaches The method of claim 2, but does not appear to explicitly teach further comprising: adjusting a configuration of the virtual machine to match the configuration of the non-virtualized computing device using, at least in part, one-touch recovery techniques.
	Khandekar teaches adjusting a configuration of the virtual machine to match the configuration of the non-virtualized computing device using, at least in part, one-touch recovery techniques (Khandekar, [0078], where in an “instant-deployment” embodiment of the disclosed system, a user selects one of a plurality of fully configured virtual machines (VMs) which are stored in a library of instant deployment VMs and kept in a suspended state until deployed. See also Khandekar, [0093], where in order to provision an instantly deployable VM (i.e., “destination virtual machine”), the console need present only a single dialog to the user (i.e., “one-touch recovery techniques”). When the user selects a configuration, the heuristics engine applies the heuristics and rules to determine the best host, and provisions the VM on that host. See Khandekar, [0203] and [0208], where provisioning an instantly-deployable VM involves modifying the configuration file for the VM to access the disk remotely on the server (i.e., “adjusting the configuration of the virtual machine”). See Keagy, [15:61-67]-[16:1-7] with regards to the source system being a physical system (i.e., the claimed “non-virtualized computing device”)).
	It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the teachings of Keagy as modified and Khandekar with the motivation of allowing a user to start using a new VM almost instantaneously, since the entire process of provisioning a new, pre-configured VM does not take as long as configuring an entirely new VM (Khandekar, [0078]; see Khandekar, [0076], where custom-built VMs may take hours compared to a few seconds for instant-deploy VMs).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 June 2022